DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed November 1, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Walsh discloses that the receiver antenna is “for receiving a radio frequency (RF) signal” (par 26, 31).  Walsh discloses transmitting RF signals and that the receiver antenna can be shaped accordingly.  Thus, the combination teaches the amended limitations of claim 1. 
Furthermore, Goldfain clearly discloses a wireless communication circuit.  That its source may or may not transmit power in the RF band is not a rebuttal to this specific limitation.  The frequency/type of power emitted by the source is not germane to the ability to wirelessly communicate with the source. 
Regarding claim 2, Goldfain shows the cross sectional view of the recovery unit. As can be seen in the figure, the device is thin.  Thus, the skilled artisan would have understood that the rectifier is disposed on the same “board” as the antenna(s). 
Regarding claim 3, the claim was rejected as being obvious.  The art rejection only needs to show that it would have been obvious to the skilled artisan that the Goldfain antennas are on the “edge” of the recovery unit.  The recover unit isn’t that large – even elements placed exactly in the center are near an edge.  As no clarifying amendments have been presented, the rejection is maintained.

Regarding claims 16 and 23, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Park is not required to disclose the recovery unit, as this feature has already been taught by Goldfain.
The Applicants have not addressed or rebutted the objection to claims 9 and 36.
Claim Objections
Claims 9 and 36 are objected to because the language of the claim is not entirely clear.  The claims recite a second plurality of antennas, but then states that this one plurality is in two locations.  Do the Applicants intend to recite that the first plurality is on the top surface and the second plurality is on the bottom surface?  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 10, 15, 28-33, 37 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain (US 2017/0026498) in view of Walsh (US 2014/0252866).
With respect to claim 1, Goldfain discloses a recovery unit (fig 33-34; par 152-163) adapted to receive a mobile device, the recovery unit comprising: 
a plurality of planar antennas (3470; par 162-163; see discussion of “planar” below) disposed along at least one of bottom or top surfaces of the recovery unit; 
a rectifying circuit (inherent, wireless power is received as AC and stored within the battery 3410 as DC; this inherently requires a generic rectifying circuit that is “adapted” to covert RF to DC) adapted to convert an RF power received by the plurality of planar antennas to a DC power; 
an energy storage unit (3410; par 160) adapted to store the DC power; and 
a wireless communication circuit (3440; par 156) adapted to communicate with a power generating unit generating the RF power, 
wherein the recovery unit is further adapted to supply the DC power to the mobile device when the mobile device is placed therein (via contacts shown in fig 33, item 3304, and fig 34, item 3450; par 153 and 157).  
Goldfain discloses a case for receiving a smart phone.  The case includes wireless power receiving antennas, a rectifier and battery.  Figure 34 indicates that 
Goldfain obviously discloses a rectifier (Walsh also explicitly discloses one).  This is because wireless power is AC power, but batteries only operate using DC.  Thus, there would obviously be a rectifying circuit between the Goldfain antenna and battery.  Further, this obvious rectifier would be “adapted to” convert RF to DC power.  The skilled artisan would have understood that a generic rectifier is made of diode; this structure is “adapted to” convert just about any incoming AC frequency into a DC output.  The use of “adapted to convert a power of the RF signal [] into DC power” does not appear to be further limiting to the limitation of the rectifying circuit.  Goldfain’s rectifier is “adapted” as claimed.
It is noted that the Applicants’ specification does not give “planar” any specific definition.  No clarifying remarks or citations have been provided.  Thus, the planar antenna is interpreted as a relatively flat antenna that would not make the recovery unit excessively thick/large.  Goldfain’s antennas would have to fit within the thin cross section of the recovery unit (see fig 33C).  The skilled artisan would have understood that the Goldfain’s antennas are thin, thereby making them “planar”.
Goldfain discloses a first plurality of antennas, but does not expressly disclose that they are for receiving RF signals.  Walsh (fig 3; par 26-31) discloses a wireless power receiver that comprises planar antennas (112; par 26) for receiving RF signals (par 31) and a rectifier (304F; par 27) to convert RF to DC.   Walsh discloses that planar antennas are obvious variants of antenna and that the skilled artisan would know to 
Goldfain and Walsh are analogous because they are from the same field of endeavor, namely wireless power receiving antennas.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure/modify the Goldfain antennas to be “planar”, as taught by Walsh.  The motivation for doing so would have been the “obvious to try” rationale and the selection from a finite number of identified, proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).  Further motivation can be found in Walsh, which discloses that the skilled artisan would know to select a planar antenna based on the type of wireless power system being used. 
Walsh also provides the disclosure necessary to support the interpretation that the skilled artisan would have understood Goldfain to include a rectifier.  
With respect to claim 2, Goldfain obviously discloses rectifiers (as supported by Walsh), but does not expressly disclose where they are located.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to place the Goldfain rectifiers on the same board as the first plurality of planar antennas (3470).  The motivation for doing so would have been the “obvious to try” rationale and the selection from a finite number (2) of identified, proven solutions, each with a reasonable expectation of suggest.  MPEP §2143(E).  The Goldfain rectifier can either be placed with the antennas (3470) or with the power circuitry (on 3420).  Either position is equally plausible.  Further, the physical location of the rectifier will not affect 
Further, the entire Goldfain holder (3400) has a thin cross section (see fig 33).  Thus, the skilled artisan would have considered the antennas and rectifier to be on the same “board”.  If they were stacked, then the Goldfain holder would no longer be thin.  If they are side-by-side, then the skilled artisan would have considered physically connecting them (on a “board”) because they are already electrically connected.  And the skilled artisan would not want that electrical connection to be severed by having the parts move relative to each other. 
With respect to claim 3, Goldfain discloses a first plurality of edge antennas disposed along exterior edges of the recovery unit (see fig 34).  The Goldfain antennas (3470) are near the top edge and the right edge of the recover unit (3400).  Wash disclosing modifying these antennas to be “for” receiving RF signals. 
Further, the physical placement of antennas is a result effective variable.  MPEP §2144.05.  The placements, orientation and distance between antennas determine its wireless power receiving efficiency.  And the skilled artisan would understand that the placement, orientation and distance between transmitting antennas would affect how the receiver is configured for maximum transfer efficiency.  A receiver with exterior edge antennas would only successfully receive power if the transmitter’s antennas were placed in a manner that physical aligned with those edge antennas.  
The Applicants are also notified of the extreme breadth of the language of claim 3.   There is no clear definition in the claim of the size/shape/proportions of the recovery unit to clearly indicate what its exterior edge would be.  Also, there is no clear definition 
With respect to claim 4, Goldfain discloses said first plurality of planar antennas form an array (3470).  Goldfain discloses a plurality of antennas.  At the least, there are two antennas.  These antennas would be arranged next to each other (side-by-side, top-to-bottom, etc.).  This is a 1x2 array.  Adding more antennas increases the size of the array.  
With respect to claim 5, Goldfain discloses said array is a two-dimensional array (fig 34).  Goldfain does not disclose that receive antennas are placed on top of each other.  The skilled artisan would understand that they are side-by-side within the same plane.  This makes it two-dimensional (length and width).  Even the smallest plurality (two) would be a 2x1 or a 1x2 array.  Either one is “two-dimensional”. 
With respect to claim 6, Goldfain (fig 4; par 64-67) discloses said recovery unit further comprises a lid (205) adapted to swivel around an end axis (at 215; see par 65) of the recovery unit thereby to open and close the recovery unit.  
With respect to claim 10, Goldfain discloses said wireless communication circuit further communicates with the mobile device via a wireless (par 156) or wired link.  
With respect to claim 15, Goldfain discloses said recovery unit further comprises a display (fig 39, item 3810; par 197).  Goldfain discloses that in one embodiment, the recovery unit (cell phone holder) is large and includes a display (fig 39).
With respect to claim 28, Goldfain and Walsh combine to disclose the recovery unit, as discussed above in the art rejections of claims 1 and 3.  Goldfain’s plurality of antennas (3470) have been interpreted as being “edge” antennas, as discussed above.  
With respect to claims 29, 31-33, 37 and 49, Goldfain discloses the recited limitations, as discussed above in the art rejections of claims 2, 4-6, 1 and 15, respectively. 
With respect to claim 30, Goldfain discloses the rectifying circuit is disposed in a module (3400) comprising a port (either 3450 or 3455) for communication with the mobile device.  
Claims 6-9, 21-22 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of Walsh and Tinaphong (US 2011/0175461).
With respect to claim 6, as discussed above Goldfain (fig 4; par 64-67) discloses said recovery unit further comprises a lid (205) adapted to swivel around an end axis (at 215; see par 65) of the recovery unit thereby to open and close the recovery unit.  
Tinaphong (all figures, all text) discloses a recovery unit (fig 5-10, item 32) for receiving wireless power, storing it in a battery, and later supplying it to a cell phone.  Tinaphong also discloses the recovery unit comprises a lid (fig 5, item 34).  
The combination and Tinaphong are analogous because they are from the same field of endeavor, namely recovery units.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Goldfain to 
With respect to claim 7, Tinaphong discloses said lid comprises a second plurality of antennas (2) positioned along a first surface thereof and adapted to receive the RF signal (par 33).  Walsh discloses that antennas can be “planar”, as discussed above.
With respect to claim 8, Tinaphong discloses antennas within the lid (see fig 5-10).  Any two of these are interpreted as a second plurality along a first lid surface and another two are interpreted as a third plurality of antennas positioned along a second surface thereof and adapted to receive the RF signal.  Walsh discloses the antennas are “planar”.
Tinaphong’s second and third plurality are in the same general location.  Interpreting some of them as being “along” a top of the lid or the bottom of the lid does not change their structure or functionality.  This interpretation is not prohibited by the breadth of the claim language.  The claim does not define the shape/size of the lid.  And the claim only broadly recite that a plurality of antennas are “positioned along” one of the surfaces.  This language is too broad to explicitly recite the locations of the second and third pluralities.  
With respect to claim 9, Tinaphong discloses said recovery unit further comprises a second plurality of antennas (2; Walsh discloses they are “planar”) disposed along 
With respect to claim 21, Goldfain discloses the received AC (RF) power is rectified and supplied to a battery, but does not expressly disclose a DC-DC converter.  Tinaphong (all figures, all text) discloses a recovery unit (fig 5-10, item 32) for receiving wireless power, storing it in a battery, and later supplying it to a cell phone.  Tinaphong also discloses the recover unit comprises a DC-DC converter (fig 2, any of items 20, 22, 28).  The claim does not recite where the converter is located, where it receives input power from or to where it supplies converted power.
The combination and Tinaphong are analogous because they are from the same field of endeavor, namely recovery units.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Goldfain to include a converter, as taught by Tinaphong.  The motivation for doing so would have been to modify the received voltage into the proper potential needed for storage and/or for supplying to the attached cell phone.
With respect to claim 21, the combination discloses a voltage regulator (any of 20, 22, and 28).  Tinaphong’s first converter (20) supplies power to a USB cable.  This obviously requires a regulated voltage.  The references are analogous, as discussed above. 
With respect to claims 33-36, the combination discloses the recited limitations, as discussed above in the art rejections of claims 6-9, respectively. 
Claims 16-20, 2, 38-41 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of Walsh and Park (US 2015/0245186).

Goldfain and Park are analogous because they are from the same field of endeavor, namely devices that wirelessly interact with cell phones.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Goldfain recovery unit to include an accelerometer, as taught by Park.  The motivation for doing so would have been to sense acceleration.
The claim provides no use or function for the accelerometer.  Accelerometers are generally known in the art.  Physically including one within the Goldfain recovery unit, where the accelerometer is never used and its sensed values are never acted upon, is within the level of ordinary skill in the art.  The Applicants have not rebutted this interpretation or provided any clarifying amendments. 
With respect to claims 17-18, Park discloses a gyroscope (440) and a magnetometer (438).  As with the accelerometer of claim 16, the gyroscope and magnetometer are never used.  Physically including a generically named device, that is never used, is within the level of ordinary skill in the art. 
With respect to claim 19, Park discloses said recovery unit further comprises a processor (431) configured to process data received from any one of the wireless communication circuit (434), the accelerometer (439), the gyroscope (440) and the magnetometer (438).  
The claim recites that the processor is “configured to [] process data received from”.  This indicates the structure of the processor to input data.  The source of the 
With respect to claim 20, Park discloses said wireless communication circuit (434) is adapted to receive information about inertial and orientation of the mobile device.  Park’s communication circuit is “adapted to” received any information that is sent to it.  Naming what the information is “about” does not further limit the wireless communication circuit structure. 
With respect to claim 23, Park discloses said recovery unit is adapted to provide information about its orientation to the power generating unit via the wireless communication circuit (par 105-106).  Park discloses that the recovery unit sensor measurements “may be controlled and/or processed by the processor 411” within the first device (i.e. the cell phone).  
With respect to claim 38, Park (fig 4) discloses a recovery unit that comprises: an inertia measurement unit (439); a magnetometer (438); and a processor (431) configured to control and process data received from the wireless communication circuit, the inertia measurement unit and the magnetometer (see the art rejection of claim 19).  The references are analogous, as discussed above.  
With respect to claims 39-41, Park discloses the recovery unit includes a collection of sensors.  Park (fig 2; par 74) discloses that these sensors comprise a barometer (240C), a temperature sensor (240J) and a humidity sensor (240J).

With respect to claim 47, Park discloses said recovery unit is adapted to provide information about its orientation (via 240B, 240E) to the power generating unit via the wireless communication circuit (via Goldfain’s communication circuit 3440 which communicates with a wireless power transmitter).  
Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of Walsh, Park and Tinaphong
With respect to claims 42-43, Tinaphong discloses the DC-DC converter (22) and voltage regulator (20), as discussed above in the art rejections of claims 21-22.  The references are analogous, as discussed above. 
With respect to claim 44, Tinaphong discloses an amplifier (28; par 42).  Converter 28 is a boost converter, thus its output voltage is “amplified” from its input. 
With respect to claim 45, Goldfain (3410) and Tinaphong (14 or 18) disclose the recovery unit of claim 44 further comprises an energy storage unit.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836